J-A03041-20

                                   2020 PA Super 237

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    STEVEN JAMES SMITH                         :
                                               :
                       Appellant               :   No. 1011 MDA 2019

                  Appeal from the Order Entered June 5, 2019
     In the Court of Common Pleas of Bradford County Criminal Division at
                       No(s): CP-08-CR-0000429-2013


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

OPINION BY DUBOW, J.:                              FILED SEPTEMBER 28, 2020

       Appellant, Steven James Smith, appeals from the Order entered June 5,

2019, which denied him relief from his lifetime requirement to register as an

offender pursuant to The Sexual Offender Registration and Notification Act

(“SORNA”).1 Pursuant to our Supreme Court’s decision in Commonwealth

v. Lacombe, --- A.3d ---, 35 MAP 2018 (Pa. filed July 21, 2020), and after

careful review, we vacate the lower court’s Order and remand for further

proceedings consistent with this Opinion.




____________________________________________


1 Act of Feb. 21, 2018, P.L. 27, No. 10 (Act 10); Act of June 12, 2018, P.L.
140, No. 29 (Act 29) (collectively, SORNA II). See also Act of Dec. 20, 2011,
P.L. 446, No. 111, as amended, 42 Pa.C.S. §§ 9799.10 to 9799.41 (SORNA
I).
J-A03041-20



       On September 17, 2013, Appellant pleaded guilty to two counts of

Indecent Assault, committed while he was a juvenile.2 On January 9, 2014,

the lower court imposed sentence and designated him a lifetime registrant

under SORNA. Appellant did not appeal from the Judgment of Sentence.

       On December 13, 2018, Appellant filed a Motion for Removal from

Registry (“Motion for Removal”), in which he asserted, inter alia, that the

SORNA registration requirements violate his due process rights because he

committed his crimes as a juvenile and because SORNA imposed an

irrebuttable presumption of recidivism for juvenile offenders.3 The lower court

deemed Appellant’s Motion for Removal a petition for collateral relief under

the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541-9546. The court

then determined that Appellant’s “petition” was untimely and denied relief

without addressing Appellant’s substantive claims.

       Appellant timely appealed.        Both Appellant and the lower court have

complied with Pa.R.A.P. 1925.

       Appellant raises the following issues on appeal:



____________________________________________


2 See 18 Pa.C.S. § 3126(a)(7). Appellant’s criminal conduct occurred between
January 2002 and December 2008, when he was between ages ten and
seventeen.
3 In support of this claim, Appellant cited In re J.B., 107 A.3d 1 (Pa. 2014)

(holding that SORNA’s lifetime registration provision violated juvenile
offenders’ due process rights); see also Commonwealth v. Haines, 222
A.3d 756 (Pa. Super. 2019) (extending In re J.B., holding that it applies to
criminal defendants who committed their crimes as juveniles, but were
convicted as adults).

                                           -2-
J-A03041-20


      1. Whether the [lower] court [erred] by holding that [Appellant]
         filed an untimely PCRA [petition] and therefore did not have
         jurisdiction to reach the merits of his claim[s]; and

      2. Whether [Appellant’s] registration under 42 Pa.C.S.A. §
         9799.52 is unconstitutional because it violates his due process
         rights and imposes an ex post facto and cruel and unusual
         punishment in violation of the Pennsylvania and United States
         Constitutions.

Appellant’s Br. at 1-2.

      Initially, Appellant disputes the lower court’s conclusion that his request

for removal from the sexual offender registry was an untimely PCRA petition.

Id. at 9.   According to Appellant, absent precedent establishing that his

SORNA registration requirements constitute a punitive extension of his

sentence, his claims are not cognizable under the PCRA. See id. at 13.

      Whether an individual’s claims are cognizable under the PCRA presents

a question of law. Commonwealth v. Descardes, 136 A.3d 493, 496-97

(Pa. 2016). Thus, our standard of review is de novo, and our scope of review

is plenary. Id. at 497.

      The PCRA provides a means of obtaining relief for “persons convicted of

crimes they did not commit and persons serving illegal sentences[.]”          42

Pa.C.S. § 9542. It is now well settled that the PCRA has subsumed other

forms of post-conviction relief, including habeas corpus and coram nobis. See

Commonwealth v. Taylor, 65 A.3d 462, 465-66 (Pa. Super. 2013). “Issues

that are cognizable under the PCRA must be raised in a timely PCRA petition

and cannot be raised [otherwise].” Id. at 466.




                                      -3-
J-A03041-20



      Although the scope of the PCRA is broad, it is not without limitation.

For example, the PCRA “is not intended to . . . provide relief from collateral

consequences of a criminal conviction.” 42 Pa.C.S. § 9542.

      In rejecting Appellant’s argument, the lower court determined that,

because Appellant was subject to the registration requirements of SORNA I

when he was sentenced in 2014 for his underlying crimes, his substantive

claims implicated the legality of his sentence, an issue cognizable under the

PCRA and therefore subject to its timeliness requirements.        PCRA Ct. Op.,

6/5/19, at 7-8 (citing Commonwealth v. Greco, 203 A.3d 1120 (Pa. Super.

2019)).   Finding no relevant exception to the PCRA’s time-bar, the court

concluded that it was without jurisdiction to consider Appellant’s claims. Id.

For the following reasons, we disagree.

      Initially, we note that the trial court’s reliance on SORNA I to support its

conclusion that Appellant’s challenge implicated the legality of his sentence

was incorrect. When Appellant filed his Motion for Removal, SORNA I was no

longer the law: in 2017, our Supreme Court decided Commonwealth v.

Muniz, 164 A.3d 1189, 1193 (Pa. 2017), and held that the retroactive

application of SORNA I was unconstitutional.         In response, the General

Assembly enacted SORNA II.        See 42 Pa.C.S. § 9799.51(b)(4).        Because

offender registration requirements evolve pursuant to the legislative decisions

of our General Assembly, registrants must comply with current law. See,

e.g., Lacombe at *1 (tracing Lacombe’s evolving requirements from the




                                      -4-
J-A03041-20



then-applicable version of Megan’s Law to SORNA I and, ultimately, SORNA

II).

       Appellant sought relief from his lifetime registration requirements in

December 2018. At this time, he was no longer subject to the requirements

of SORNA I. Rather, Appellant was subject to the registration requirements

mandated by Subchapter I of SORNA II.            See 42 Pa.C.S. § 9799.52(1)

(providing that Subchapter I is applicable to an offender who committed an

offense prior to December 20, 2012, and whose registration period has not

expired); see also Lacombe at *1 (addressing the constitutionality of SORNA

II because Lacombe was convicted in 1997 and his registration period had not

yet expired). Thus, the trial court erred in relying on SORNA I.4

       Second, our Supreme Court recently examined the registration

requirements mandated by Subchapter I of SORNA II and found them to be

non-punitive. Lacombe at *18. Non-punitive, administrative requirements

are merely collateral consequences of a criminal conviction. Commonwealth

v. Leidig, 956 A.2d 399, 406 (Pa. 2008).            Thus, a challenge to the

requirements mandated by Subchapter I of SORNA II pertains to a collateral



____________________________________________


4 Further, because Appellant was no longer subject to SORNA I, the trial
court’s reliance upon Greco was misplaced. In that case, we held that the
punitive effect of SORNA I’s requirements implicated the legality of an
offender’s sentence. Greco, 203 A.3d at 1123. Therefore, a challenge to
those requirements was cognizable under the PCRA. Id. In contrast,
Appellant challenges his registration requirements under Subchapter I of
SORNA II. Thus, our holding in Greco is inapposite here.

                                           -5-
J-A03041-20



consequence of one’s criminal sentence and does not fall within the purview

of the PCRA. 42 Pa.C.S. § 9542.

        In addition, the Lacombe Court expressly declined “to find the PCRA,

or any other procedural mechanism . . . the exclusive method for challenging

sexual offender registration statutes[.]” Lacombe at *10. According to the

Court, an offender’s requirements change frequently and may be retroactively

applicable. See id. Thus, the strict jurisdictional requirements of the PCRA

render it unsuitable, because many registrants will be ineligible for relief on

timeliness grounds or because their criminal sentence has expired while their

registration requirements continue. See id.

        For these reasons, we conclude that Appellant’s Motion for Removal was

not an untimely PCRA petition.             His substantive claims challenging the

application of Subchapter I of SORNA II’s lifetime registration requirements

are not cognizable under the PCRA and, thus, not subject to its time-bar. We

therefore vacate the lower court’s Order and remand for the court to consider

his claims in the first instance.5

        Order vacated; case remanded for further proceedings; jurisdiction

relinquished.




____________________________________________


5   We decline to address Appellant’s substantive claims at this time.

                                           -6-
J-A03041-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/28/2020




                          -7-